DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment to claim 1 is sufficient to overcome the rejections under 35 USC 112(b) and so the rejections have been withdrawn. 
Applicant's arguments filed 2/21/2022 have been fully considered but they are not persuasive. Applicant argued that the prior art fails to disclose that “the second outer CMC fiber layer includes one set of free ends arranged short of the airfoil trailing edge…wherein the first outer CMC fiber layer overlaps the insert and provides another set of free ends that are short of and spaced from the edge” and that each of the layers wrap around the leading edge of the airfoil and has free ends which end before the trialing edge of the insert. The Examiner respectfully disagrees. Steibel (Fig. 6) discloses that the first and second outer CMC fiber layers wrap around the leading edge of the airfoil, so that the first and second outer CMC fiber layers are found on both the pressure and suction side of the airfoil. Both Matheny (US 7,780,420) and Kray et al. (US 9,797,257; hereinafter Kray) were used to teach that CMC fiber layers forming the trailing edge can be staggered from the trailing edge, so that the innermost layer extends the closest to the trailing edge and the outermost layer, the furthest from the trailing edge. 


    PNG
    media_image1.png
    492
    635
    media_image1.png
    Greyscale

Fig. I. Kray, Fig. 4 (Annotated)
Applicant further argued that since Kray does not specifically disclose the relation of the first and second layer free ends to the insert at the trailing edge of the airfoil, that the combination of Steibel, Matheny, and Kray fail to disclose all the limitations of the claimed invention. The Examiner respectfully disagrees, as Kray was used to merely teach that multiple layers can be used to form an airfoil’s leading and trailing edges and In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). For these reasons, Applicant’s arguments have not been found persuasive. 

Claim Objections
Claims 5 and 21 are objected to because of the following informalities:
In claim 5, line 1, “the airfoil” should read --the airfoil component--. 
In claim 21, line 1, “the airfoil” should read --the airfoil component--. 
In claim 21, line 2, “the airfoil” should read --the airfoil component--. 
In claim 21, line 3, “the airfoil” should read --the airfoil component--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steibel et al. (US 7,600,979; hereinafter Steibel) in view of Matheny (US 7,780,420) and Kray et al. (US 9,797,257; hereinafter Kray). 
Regarding claim 1, Steibel (Fig. 1 and 6; Abstract) discloses an airfoil component (610) comprising: an insert (650) having angled faces joined at an edge that provides an airfoil trailing edge (612), wherein the insert (650) is ceramic (Abstract); a first outer CMC fiber layer overlapping the angled faces, and a second outer CMC fiber layer arranged on the first outer CMC fiber layer, an inner CMC fiber layer (690) providing an internal cavity (614) to the airfoil component (610); wherein the first outer CMC fiber layer overlaps the insert. Refer to Fig. II below.  

    PNG
    media_image2.png
    569
    671
    media_image2.png
    Greyscale

Fig. II. Steibel, Fig. 6 (Annotated)
Steibel fails to disclose the second outer CMC fiber layer includes one set of free ends arranged short of the airfoil trailing edge; and wherein the first outer CMC fiber layer provides another set of free ends that are short of and spaced from the edge such that a portion of the insert provides the exterior airfoil surface, the free ends of the second outer CMC fiber layer are arranged short of the other set of free ends of the first outer CMC fiber layer.  
Matheny (Fig. 1 and 4) teaches an airfoil (Fig. 1) with suction and pressure side layers (31 and 32, respectively) applied to the surface of the airfoil, with the trailing edge 
Kray (Fig. 4) teaches an airfoil (72) formed from layers (11) of material and that the leading and trailing edges are formed by forming the ends of the outer layers short of the under layers. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Steibel by forming the trailing edge where the ends of outer layers of material fall short of the under layers, as taught by Kray, as a simple substitution of one means of forming a tapered structure with another, in order to produce the trailing edge portion of the airfoil. See MPEP 2141(III)(B). 
Regarding claim 2, Steibel, as modified, discloses the airfoil component of claim 1, wherein Steibel (Fig. 6), as modified, further discloses that the second outer CMC fiber layer provides a pressure side (658) and a suction side (654). Refer to Fig. II above.
Regarding claim 3, Steibel, as modified, discloses the airfoil component of claim 2, wherein Steibel (Fig. 6), as modified, further discloses an inner CMC fiber layer (690) providing an internal cavity (614) to the airfoil (610). Refer to Fig. II above.   
Regarding claim 4, Steibel, as modified, discloses the airfoil component of claim 3, wherein Steibel (Fig. 6), as modified, further discloses the inner CMC fiber layer 
Regarding claim 21, Steibel, as modified, discloses the airfoil of claim 2, wherein Steibel (Fig. 1 and 6), as modified, discloses that one of each set of free ends of the first and second outer CMC fiber layers is provided on a pressure side (658) of the airfoil (Fig. 6), and the other of each set of free ends of the first and second CMC fiber layers is provided on a suction side (654) of the airfoil (Fig. 6). Steibel discloses this limitation in Fig. 6 where the CMC fiber layers are wrapped around the entire airfoil where the first and second outer CMC fiber layers are provided both on the pressure side and the suction side. Refer to Fig. II above. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steibel et al. (US 7,600,979; hereinafter Steibel) in view of Matheny (US 7,780,420) and Kray et al. (US 9,797,257; hereinafter Kray) and further in view of Matheny (US 7,410,342, hereinafter Matheny ‘342).
Regarding claim 5, Steibel, as modified, discloses the airfoil of claim 1, wherein Steibel (Fig. 6), as modified, further discloses that the outer CMC fiber layer overlaps the angled faces to provide a trailing edge portion (612) of an airfoil (Fig. 6), the outer CMC fiber layer includes multiple plies and provides a pressure side (658) and a suction side (654). Refer to Fig. II above. 
Steibel, as modified, fails to disclose voids are provided between the inner CMC fiber layer and the insert, and the voids are filled with a ceramic-based resin.
 
Steibel as modified by Matheny ‘342 fails to disclose that the resin is a ceramic-based resin. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize such a compound since it has been held to be within the general skill of a worker in the art to select a known material (or material compound) on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275. The examiner can normally be reached M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DMC/Examiner, Art Unit 3745                                                                                                                                                                                                        

/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745